IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-24,744-04




EX PARTE WARREN LEE GARDINER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 534487-C IN THE 248TH DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O R D E R
 
            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual
assault and sentenced to forty-three years’ imprisonment. The conviction was affirmed on appeal.
Gardiner v. State, No. 11-90-00024-CR (Tex. App.—Eastland Feb. 7, 1991).  
            Applicant raises fourteen grounds for relief.  After an independent review of the record, we
agree with the trial court’s proposed findings of fact and conclusions of law. Applicant’s claims
relating to the Board of Pardons and Paroles and his recent parole vote are denied. Applicant’s
remaining grounds are dismissed as subsequent. Tex. Code Crim. Proc. art. 11.07 § 4. Accordingly,
the application is denied in part and dismissed in part.
 
Filed: November 27, 2013
Do not publish